DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to amendment of August 17, 2022 which canceled claims 1-13 and added new claims 14-17. Claim 14 being the combination of original claims 1-8, claim 15 being claim 10 newly presented, claim 16 being claim 11 newly presented, and claim 17 being claim 112 newly presented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the material of claim 14 where there are two fans mounted to the same housing (all the figures show two fans, each fan having its own housing/casing 6a, 6b), and the tilting mechanism (claim 1), the bladeless fan (claim 15), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  in e) “two fans” should be “wherein the at least one fan is two fans” to agree with c).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague and indefinite because claim 14 lines 7, 12 and 17 the fans are said to be “secured” to the fan housing. Secure is defined as:

    PNG
    media_image1.png
    275
    790
    media_image1.png
    Greyscale

Because the fans are not fixed to the housing, i.e., the blades can rotate, the fans are not “secured” to the housing. The examiner would suggest connected or coupled.
	Claim 14 is also vague and indefinite because the scope of claim 1 is unclear. The preamble states that the invention is directed to a “gold cart fan assembly” but the body of the claims positively claim the gold cart and elements such as the stanchions etc. Therefore, it is unclear if the invention is only to be limited to the fan assembly or the full golf cart having a fan assembly.
	In claim 14 there is no reference frame for “rear”.
	In claim 14 paragraphs f) and g) are confusing because it is unclear if the “second fan” is one of the “two fans”, and it is also unclear how many fan housings there are and how the multiple fans are connected to the plurality of fan housings. 
	In claim 14 h) it is unclear which “fan housing” is being referred to.
	In claim 14 i) and j) it is unclear which fan is being referred to.
	In claim 15 it is unclear which fan is being referred to and how the fan can be both bladeless and have a plurality of blades (see claim 14 j)).
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-17is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisland et al (USPAP 2014/0044576) in view of Jones et al (USPAP 2009/0308565) and further in view of Orr (USPN 6,158,140).
Geisland et al discloses in Fig 1 a gold cart 100 having two rear stanchions 118, 119 (claim 2), a fan housing 11, wherein the fan housing includes a top support and a bottom support (the top and bottom supports being the rear portion of the housing which abut the rear stanchions as shown in the annotated Figs. 2 and 3 below, note particularly the annotated areas of Fig. 2), wherein the top support is secured to both a first stanchion on golf cart and a second stanchion on a golf cart, wherein the bottom support is secured to both the first stanchion on a golf cart and the second stanchion on a golf cart; and c) at least one fan,(as shown in Fig. 2 there are two battery powered fans powered by a plurality of batteries) wherein the fan is secured to the fan housing (note the structures 80, 82 of Fig. 3).

    PNG
    media_image2.png
    227
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    364
    503
    media_image3.png
    Greyscale

Geisland et al does not disclose there being a golf cart battery having positive and negative terminals and the fans having a power cord connected to the positive and negative terminals, or a tilting mechanism. 
Jones et al disclose a similar gold cart having two rear stanchions 16 and two fans connected to the stanchions. As shown in Fig. 5 the gold cart has a battery with a positive and a negative terminal and a power cord connected to the terminals as claimed. Orr discloses a golf cart fan (see title) and further discloses a tilting mechanism 52, 51 (see Figs, 2-4). 
 At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to provide a power cord as taught by Jones et al in order to allow the fans to be powered by the power source, i.e. the battery, already on the golf cart. Further, at the time of the effective filing date it would have been obvious to one of ordinary skill in the art to provide enhanced positionability allowing the fan to be correctly directed to the cart occupant (see the abstract).
 With regards to claim 14 e) and f), Geisland et al disclose two fans 52, 54 secured to a fan housing 11. The fans being arrange horizontally.
With regards to claim 14 g)  Jones et al discloses there being separate housings for the two fans. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a separate housing for each fan since fan housings holding a single fan and fans being mounted in separate housings are recognized as equivalence for their use in the fan housing and protection art and selection of any of these known equivalents to hold and mount the fans would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	With regards to claim 14 h)  Geisland disclose a fan guard 82, labeled above.
	With regards to claim 14 j) and claims 10-12, Geisland et al disclose that a plurality of batteries may be used instead of a single battery in order to power a device. Further, 
the examiner previously gave official notice that that batteries being 12V and 6V are well known, which was not challenged. This is taken as an admission that this material is prior art. 
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to select either a single 12V battery or two series connected 6V batteries since single and series mounted batteries are recognized as equivalence for their use in the power storage and providing art and selection of any of these known equivalents to provide a power source for the fans would be within the level of ordinary skill in the art (Note MPEP 2144.06).
With regards to claim 15 the examiner previously gave official notice that bladeless fans are well known , which was not challenged. This is taken as an admission that this material is prior art. 
 	At the time of the effective filing date it would have been obvious to substitute a bladeless fan for a bladed fan as each are well known ventilation mechanisms and selection of any of these known equivalents to create a flow of air  would be within the level of ordinary skill in the art (Note MPEP 2144.06). 

Response to Arguments
 	As noted above the amendment presented new claims 14-17. With claim 14 being the combination of original claims 1-8, claim 15 being claim 10 newly presented, claim 16 being claim 11 newly presented, and claim 17 being claim 112 newly presented. The claims were presented with no further amendments or arguments that addressed the previously set forth rejections and therefore remain rejected for the reasons previously set forth, as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
August 29, 2022